Citation Nr: 1627553	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-21 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for right leg shin splints.

3.  Entitlement to a compensable rating for left leg shin splints.

4.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from September 1985 to March 1986, from October 1986 to December 1986, and from April 1987 to August 1992.

These appeals to the Board of Veterans' Appeals (Board) are from September 2009 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes the Veteran filed a timely notice of disagreement (NOD) to the October 2013 decision, pertaining to shin splints and fibromyalgia.  He initially requested a decision review officer (DRO) review, but withdrew that request in February 2014.  He did not withdraw his NOD for these claims.  Accordingly, a statement of the case (SOC) must be issued for these claims, as discussed in further detail below.

In March 2016, the Veteran had a personal hearing with the undersigned VLJ regarding the rating assigned to his PTSD.

These appeals are REMANDED to the Agency of Original Jurisdiction (AOJ), as set forth below.


REMAND

The Veteran filed a timely NOD to the October 2013 rating decision denying service connection for fibromyalgia and compensable ratings for bilateral shin splints.  It appears that the RO began the process of readjudicating the claims, but an SOC has not yet been issued addressing these claims.  Accordingly, these claims are remanded for that purpose.  Manlincon v. West, 12 Vet. App. 238 (1999).

In regard to his claim for a rating higher than 50 percent for PTSD, the Veteran has alleged an increase in the severity of his symptoms.  Accordingly, he must be given an updated VA examination.  Further, he reports that he regularly sees a psychiatrist; however, the most recent treatment records are dated from February 2013.  Updated records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for compensable ratings for bilateral shin splints and for service connection for fibromyalgia.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2015).

2.  Contemporaneously with the above, ask the Veteran to identify all treatment he has received for his PTSD, and make arrangements to obtain all records not already associated with the claims file.  Ensure that updated VA treatment records starting from February 2013 are  associated with the file.

3.  After receipt of records, schedule the Veteran for an updated VA examination for a report on the current severity of his PTSD.  The examiner is asked to elicit a detailed history from the Veteran regarding his symptoms, and to conduct a complete examination along with all necessary diagnostic tests.  

The Veteran reports anger and isolating behavior, and that he has lost employment in the past due to his symptoms.  The examiner is asked whether the Veteran has occupational and social impairment with deficiencies in most areas, including family relations, work, school, judgment, thinking, or mood due to his PTSD?  Or, does he have total occupational and social impairment due to his PTSD?  

The examiner is also asked to provide a detailed opinion on the impact of his symptoms on his employability (that is, ability to obtain and maintain employment, ability to work with others, ability to withstand stress or unexpected issues, ability to adapt to changed environment or changed expectations, etc).  

All opinions should be accompanied by explanatory rationale.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




